1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R. WARZEK,                              )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATION, AND DENYING
                                                         PLAINTIFF’S MOTION TO AMEND THE
14                                                   )   COMPLAINT
     O. ONEYEJE, et al.,
                                                     )
15                  Defendants.                      )   [ECF Nos. 40, 46]
                                                     )
16                                                   )

17          Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.
18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
19   636(b)(1)(B) and Local Rule 302.
20          On May 28, 2019, the Magistrate Judge issued Findings and Recommendations recommending
21   that Plaintiff’s motion to amend the complaint be denied. The Findings and Recommendation was
22   served on the parties and contained notice that objections were to be filed within fourteen days. After
23   receiving an extension of time, Plaintiff filed objections on June 19, 2019.
24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this Court
25   has conducted a de novo review of this case. Having carefully reviewed the entire file, including
26   Plaintiff’s objections, the Court finds the ultimate conclusion of the Findings and Recommendation to
27   be supported by the record and proper analysis. Specifically, Plaintiff has not met the Rule 15
28   standard for amendment.
                                                         1
1          Accordingly, it is HEREBY ORDERED that:

2          1.    The Findings and Recommendation issued on May 28, 2019, is adopted in part; and

3          2.    Plaintiff’s motion to amend the complaint is denied.

4
5    IT IS SO ORDERED.

6    Dated: August 23, 2019
                                             SENIOR DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
